DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: 1, 10
Claims cancelled: n/a
New claims: n/a
Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21, of U.S. Patent No. 10123074 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 10, and 20 similarly claims: A computer-implemented method comprising: virtualizing a system including a virtualized caching server, wherein the virtualized caching server performs: responsive to a request for a media stream for playback on a broadcast media channel, obtaining content corresponding to a plurality of multimedia items from at least one source offering the content in at least one first format, wherein the content include a plurality of multimedia items of different types; rendering a web page by a browser using the content; associating an audio file to the associated multimedia asset: creating a plurality of multimedia assets by encoding each of the rendered HTML engine screens multiplexed with the audio files; generating a temporal sequence of screen captures of the rendered web page, where each screen capture defines all the content of the web page at a given time, and at least two adjacent screen captures illustrate a dynamic change of at least a portion of the content over time; assembling the at least one media stream using the temporal sequence of screen captures; and providing the at least one media stream to the content provider for broadcast on the broadcast media channel... On the other hand, Patent No. 10123074 Claims 1, 12, and 17 similarly claims a computer-implemented method comprising: receiving, from a content provider, a request for at least one media stream for playback on a broadcast media channel, wherein the at least one media stream includes a plurality of multimedia items of different types; obtaining content corresponding to the plurality of multimedia items from at least one source offering the content in at least one first format; rendering a web page by a browser using the content; generating a temporal sequence of screen captures of the rendered web page, where each screen capture defines all the content of the web page at a given time, and at least two adjacent screen captures illustrate a dynamic change of at least a portion of the content over time; assembling the at least one media stream using the temporal sequence of screen captures; and providing the at least one media stream to the content provider for broadcast on the broadcast media channel… For that reason, Application's Claim(s) 10-20 and Patented Claims 1-21 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claims 10-20 of the instant application is fully encompassed by the combination of Claims 1-21. Allowance of application claims 10-20 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1-21. 

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13, of U.S. Patent No. 10524002 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 10, and 20 similarly claims: A computer-implemented method comprising: virtualizing a system including a virtualized caching server, wherein the virtualized caching server performs: responsive to a request for a media stream for playback on a broadcast media channel, obtaining content corresponding to a plurality of multimedia items from at least one source offering the content in at least one first format, wherein the content include a plurality of multimedia items of different types; rendering a web page by a browser using the content; associating an audio file to the associated multimedia asset: creating a plurality of multimedia assets by encoding each of the rendered HTML engine screens multiplexed with the audio files; generating a temporal sequence of screen captures of the rendered web page, where each screen capture defines all the content of the web page at a given time, and at least two adjacent screen captures illustrate a dynamic change of at least a portion of the content over time; assembling the at least one media stream using the temporal sequence of screen captures; and providing the at least one media stream to the content provider for broadcast on the broadcast media channel... On the other hand, Patent No. 10524002 Claims 1, 7, and 13 similarly claims A computer-implemented method, comprising: receiving, from a content provider, a request for at least one media stream for playback on a broadcast media channel, wherein the at least one media stream includes a plurality of multimedia items of different types; obtaining content corresponding to the plurality of multimedia items from at least one source offering the content in at least one first format; rendering a web page by a browser using the content; generating a temporal sequence of screen captures of the rendered web page, where each screen capture defines all the content of the web page at a given time, and at least two adjacent screen captures illustrate a dynamic change of at least a portion of the content over time; assembling the at least one media stream using the temporal sequence of screen captures; and providing the at least one media stream to the content provider for broadcast on the broadcast media channel; wherein the at least one media stream corresponds to at least one of an HTTP live stream (HLS), an HTTP playlist, and a Real-time Streaming Transport (RTSP) stream; and wherein the web page is rendered in parallel in multiple threads.… For that reason, Application's Claim(s) 10-20 and Patented Claims 1-13 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claims 10-20 of the instant application is fully encompassed by the combination of Claims 1-13. Allowance of application claims 10-20 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1-13. 

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-26, of U.S. Patent No. 11140441 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 10, and 20 similarly claims: A computer-implemented method comprising: virtualizing a system including a virtualized caching server, wherein the virtualized caching server performs: responsive to a request for a media stream for playback on a broadcast media channel, obtaining content corresponding to a plurality of multimedia items from at least one source offering the content in at least one first format, wherein the content include a plurality of multimedia items of different types; rendering a web page by a browser using the content; associating an audio file to the associated multimedia asset: creating a plurality of multimedia assets by encoding each of the rendered HTML engine screens multiplexed with the audio files; generating a temporal sequence of screen captures of the rendered web page, where each screen capture defines all the content of the web page at a given time, and at least two adjacent screen captures illustrate a dynamic change of at least a portion of the content over time; assembling the at least one media stream using the temporal sequence of screen captures; and providing the at least one media stream to the content provider for broadcast on the broadcast media channel... On the other hand, Patent No. 11140441 Claims 10, 25, 26, and 1 similarly claims A computer-implemented method comprising: virtualizing a system including a virtualized caching server, wherein the virtualized caching server performs: receiving from a content provider, a request for at least one media stream for playback on a broadcast media channel, wherein the at least one media stream includes a plurality of multimedia items of different types; obtaining content corresponding to the plurality of multimedia items from at least one source offering the content in at least one first format; rendering a web page by a browser using the content; generating a temporal sequence of screen captures of the rendered web page, where each screen capture defines all the content of the web page at a given time, and at least two adjacent screen captures illustrate a dynamic change of at least a portion of the content over time; assembling the at least one media stream using the temporal sequence of screen captures; and providing the at least one media stream to the content provider for broadcast on the broadcast media channel.… For that reason, Application's Claim(s) 10-20 and Patented Claims 1-26 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claims 10-20 of the instant application is fully encompassed by the combination of Claims 1-26. Allowance of application claims 10-20 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1-26. 


Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim limitations of claim 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use one of the non-structural generic placeholders "user interfaces…configured to…" coupled with functional language “be render…” without reciting specific structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant is urged to point out specifically the structures used to perform the above claimed actions within applicant’s disclosure regarding claim(s) 1. 
Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20020138852) to (Reynolds) in view of (US PGPUB 20150082335) to (Cobb).
Regarding claim 1, Reynolds teach a computer implemented method creating a plurality of multimedia assets at a caching unit, rendering a custom user interface  associating an audio file to the associated multimedia asset, creating a plurality of multimedia assets by encoding each of the rendered screens multiplexed with audio files and encapsulating them together using an MPEG transport stream format; storing each one of the multimedia assets at the caching unit; receiving a request at the caching unit for one of the multimedia assets from a broadcasting unit; and responsive to receiving the request, the caching unit providing the multimedia asset to the broadcasting unit in the MPEG transport stream format. (P. 8, 10, 13, 20-21, 22-26, 45-46, 48-50, 53,-54, 57, generating plurality of multimedia items in a different format using contents obtained from website(s), etc. the new format is compatible with content providers, assembling the media stream using the generated multimedia items. Screen captures corresponding to video component of multimedia content and audio file corresponding to audio component of multimedia content, and merging screen captures with audio files to create multimedia content in the needed format).
Reynolds fail to specifically teach rendering using a headless HTML rendering engine, rendered HTML engine screens.
Cobb teach rendering using a headless HTML rendering engine, rendered HTML engine screens. (Fig. 2, 8, P. 39-40)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reynolds by rendering using a headless HTML rendering engine, rendered HTML engine screens as taught by Cobb in order to provide flexible, selectable media system, and can work simultaneously with movies, music, games, and other electronic mediums and products.

Regarding claim 3, Reynolds in view of Cobb teach receiving the requests for the multimedia assets, retrieving the plurality of media files, creating the custom HTML user interface for each media file.
Reynolds further teach performed using JavaScript.
Reynolds teach using JavaScript. (P. 8, 10, 13, 20-21, 22-26, 45-46, 48-50, 53,-54, 57,)


Regarding claim 7, Reynolds in view of Cobb teach the video for the custom HTML interfaces, the media file.
Reynolds further teach video taken from the media file.
Reynolds teach video taken from the media file. (P. 8, 10, 13, 20-21, 22-26, 29, 45-46, 48-50, 53,-54, 57, 60, )

Claim(s) 2, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20020138852) to (Reynolds) in view of (US PGPUB 20150082335) to (Cobb) in view of (US PGPUB 20140143437) to (Mathur).
Regarding claim(s) 2, Reynolds in view of Cobb teach receiving the requests for the multimedia assets, retrieving the plurality of media files.
Reynolds in view of Cobb fail to specifically teach receiving over a REST API. or retrieving using a REST API.
Mathur teach receiving over a REST API. or retrieving using a REST API. (P. 21-23, 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reynolds in view of Cobb by receiving over a REST API. or retrieving using a REST API as taught by Mathur in order to allow for slicing and stitching multiple streams to create a customized on-demand streaming experience.

Regarding claim(s) 4, Reynolds in view of Cobb teach receiving the requests for the multimedia assets, retrieving the plurality of media files.
Reynolds in view of Cobb fail to specifically teach receiving over a REST API. or retrieving using a REST API.
Mathur teach receiving over a REST API. or retrieving using a REST API. (P. 21-23, 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reynolds in view of Cobb by receiving over a REST API. or retrieving using a REST API as taught by Mathur in order to allow for slicing and stitching multiple streams to create a customized on-demand streaming experience.

Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20020138852) to (Reynolds) in view of (US PGPUB 20150082335) to (Cobb) in view of (US PGPUB 20140351871) to (Bomfim).
Regarding claim(s) 5, Reynolds in view of Cobb teach encoding each of the media files include encoding each of the media files.
Reynolds in view of Cobb fail to specifically teach using a H.264 encoder.
Bomfim teach using a H.264 encoder. (P. 38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reynolds in view of Cobb by using a H.264 encoder as taught by Bomfim in order to provide a seamless presentation of events.

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20020138852) to (Reynolds) in view of (US PGPUB 20150082335) to (Cobb) in view of (US PGPUB 20120227067) to (Ma).
Regarding claim(s) 6, Reynolds in view of Cobb teach he custom HTML user interfaces.
Reynolds in view of Cobb fail to specifically teach rendered using a Webkit browser.
Ma teach rendered using a Webkit browser. (P. 27-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reynolds in view of Cobb by using a Webkit browser as taught by Ma in order to not change the content on the television, while they are accessing supplementary information about the show.

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20020138852) to (Reynolds) in view of (US PGPUB 20150082335) to (Cobb) in view of (US PGPAT 8769602) to (Del Beccaro).
Regarding claim(s) 8, Reynolds in view of Cobb teach encoding the media file is performed for audio content in the media file.
Reynolds in view of Cobb fail to specifically teach using AC- 3 file format.
Del Beccaro teach using AC- 3 file format. (C. 4, L. 13-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reynolds in view of Cobb by using AC- 3 file format as taught by Del Beccaro in order to provide enjoyment of the audio system.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20020138852) to (Reynolds) in view of (US PGPUB 20150082335) to (Cobb) in view of (US PGPGPUB 20130290233) to (Ferren).
Regarding claim(s) 9, Reynolds in view of Cobb teach the custom HTML user interfaces, multiple custom HTML user interfaces of the multimedia asset.
Reynolds in view of Cobb fail to specifically teach can be retrieved using a web rendering engine.
Ferren teach can be retrieved using a web rendering engine. (Fig. 2, P. 133, 144)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reynolds in view of Cobb by retrieved using a web rendering engine as taught by Ferren in order to improved techniques to integrate a large set of heterogeneous electronic devices into a single integrated system with enhanced navigation capabilities and automated configuration services.

Allowable Subject Matter
Claims 10-20 can be allowed, once the rejections and other issues mentioned above have been overcomed.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421